DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 – 35, 37 – 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forbes, JR. et al. U.S. Pub. No 2010/0235008 (hereinafter Forbes) in view of IPPOLITO et al. U.S. Pub. No. 2009/0326726 (hereinafter IPPOLITO).

Regarding claim 21, Forbes teaches: a system for managing power information on an electric power grid, comprising:
a server processor constructed and configured for communicating Internet Protocol-based (IP-based) messages with a plurality of power consuming devices, wherein the IP-based messages include information relating to activities by the plurality of power consuming devices (Fig. 2, [0052] - - the ALD is a server; ALD communicates over a network using IP-based messages with power consuming devices);
at least one smart thermostat operable to control at least one power consuming device of the plurality of power consuming devices and receive at least one IP-based power reduction message including information relating to an amount of power to be reduced for the at least one power consuming device ([0054] - - smart thermostat receiving commands and controlling HVAC; [0063] - - the “Cut” command instructs to reduce a specified amount of power for a specified amount of time);
wherein the at least one smart thermostat is further operable to automatically reduce an amount of power supplied to the at least one power consuming device in response to the at least one IP-based power reduction message ([0054] - - smart thermostat receiving commands and controlling HVAC - - changing set temperature, switching HVAC on or off);
wherein the at least one IP-based power reduction message includes instructions for managing power control events ([0063] - - messages including “cut" command and “How Much” command are instructions for managing power control events); and
wherein the server processor is operable to transform the information relating to the activities included in the IP-based messages into revenue grade data ([0059], [0061], [0075] - - ALD generates report for billing; the data used for billing is interpreted as revenue grade data since it is used for settling the bill).

But Forbes does not explicitly teach: the revenue grade data is capable of being accepted for use in energy financial settlements.

However, IPPOLITO teaches: the revenue grade data is capable of being accepted for use in energy financial settlements (Fig. 9, [0071] - - “there are two levels of settlement: ISO market settlement, and each participant's own contract with the utility.” Therefore the billing taught by Forbes is participant’s contract with the utility.  The billing taught by Forbes is a kind of energy financial settlement.). 

Forbes and IPPOLITO are analogous art because they are from the same field of endeavor.  They all relate to energy management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Forbes, and incorporating a revenue grade data capable of being accepted for use in energy financial settlements, as taught by IPPOLITO.  

One of ordinary skill in the art would have been motivated to do this modification in order to maximize overall system performance, as suggested by IPPOLITO ([0011]).

Regarding claim 22, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: a database for storing information relating to power consumed by the plurality of power consuming devices and an amount of power available to be reduced to each of the plurality of power consuming devices (Fig. 2, [0060] - -  ALD database 124 and utility power and carbon database 134 are databases; [0023] power consumption data is stored in database; [0063], [0064] - - response to “How Much” command returns an amount of power that can be cut, the amount of power that can be cut is a curtailment value available to be reduced).

Regarding claim 23, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the at least one smart thermostat is operable to send an IP-based load status message to a utility control center or a platform, wherein the IP-based load status message includes a power consumption indicator or a power management status associated with the at least one power consuming device ([0067] - - message containing the present power consumption; the present power consumption is a power consumption indicator).

Regarding claim 24, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the revenue grade data includes a quantification of power available to be reduced by the activities of the at least one power consuming device ([0063], [0064] - - response to “How Much” command returns an amount of power that can be cut, the amount of power that can be cut is power available to be reduced; [0130] - - energy consumption data is accurately measured, therefore the data is revenue grade).

Regarding claim 25, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the instructions for managing power control events include alternating reduction in power to the plurality of power consuming devices based upon customer preferences associated with the plurality of power consuming devices ([0087] - - customer personal settings includes priorities of device control, e.g. hot water heater is turned off before HVAC turned off; customer personal settings are customer preferences; [0023] - - control event is initiated in response to a command from a utility, stored customer personal settings).

Regarding claim 26, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the server processer is operable to receive an IP- based message including a power inquiry command requesting the server processor to determine an amount of power available for temporary reduction in power curtailed by a requesting electric utility, a market participant, or an electric power grid operator ([0063] - - “How Much” command requests information for the amount of power that can be reduced).

Regarding claim 27, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the server processor is operable to issue a power control event message responsive to the power inquiry command ([0066] - - the ALC manager in ALD sends messages to ALC to control power consumption).

Regarding claim 28, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: each of the plurality of power consuming devices includes a customer profile, wherein the customer profile is operable to change states based upon instructions provided by a market participant via an interface of any web- enabled device ([0053] - - energy load profile of the individual appliance is a customer profile; [0059] - - customer can change settings via web-based interface).

Regarding claim 29, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the plurality of power consuming devices is operable for cross-communication over a network via IP-based messaging (Fig. 1, [0054] - - smart appliances having communication abilities; smart appliances communicates with ALC using IP protocol, thus it is operable for cross-communication).

Regarding claim 30, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 

IPPOLITO further teaches: the revenue grade data is aggregated to reach a size of at least a single Power Trade Block (PTB) unit to trade and settle an amount of revenue grade power available to be reduced in real time or near real time ([0011], [0012] - - “the distributed demand response programs are aggregated into larger blocks of energy products that a wholesale power company may choose to utilize, trade, and leverage in the market.”).

Forbes and IPPOLITO are combinable for the same rationale as set forth.

Regarding claim 31, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: a device control manager operable for communicating with the server processor information including at least one of temperature set points for thermally controlled power consuming devices, time intervals during which load control is permitted or prohibited, dates during which load control is permitted or prohibited, and/or priorities of power consuming device control ([0052], [0054] - - the ALC is a device control manager; ALC communicates with ALD; ALC raising or lowering the HVAC set temperature directly; OR [0059] - - “customer dashboard” is a device control manager, customer preferences includes control event preferences (e.g. times, durations))

Regarding claim 32, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the automatic reduction in the amount of power supplied to the at least one power consuming device creates an operating reserve, wherein a multiplicity of operating reserves is operable to be aggregated to act as one resource through an energy management system (EMS) or a platform ([0057] - - solar panels, fuel cells, wind turbines are operating reserves; unused power is added to the utility’s overall capacity, therefore the unused power acts as one resource).

Regarding claim 33, Forbes teaches: a system for managing power information on an electric power grid, comprising:
a server constructed and configured for communicating Internet Protocol-based (IP-based) messages with at least one power consuming device, wherein the IP-based messages include information relating to activities of the at least one power consuming device (Fig. 2, [0052] - - the ALD is a server; ALD communicates over a network using IP-based messages with power consuming devices);
a database for storing the information relating to the activities of the at least one power consuming device, wherein the information relating to the activities of the at least one power consuming device includes power consumed by the at least one power consuming device and a curtailment value available to be reduced to the at least one power consuming device (Fig. 2, [0060] - -  ALD database 124 and utility power and carbon database 134 are databases; [0023] power consumption data is stored in database; [0063], [0064] - - response to “How Much” command returns an amount of power that can be cut, the amount of power that can be cut is a curtailment value available to be reduced); 
wherein the server is operable to generate revenue grade data corresponding to the activities of the at least one power consuming device ([0059], [0061], [0075] - - ALD generates report for billing; the data used for billing is interpreted as revenue grade data; [0130] - - energy consumption data is accurately measured, therefore the data is revenue grade).

But Forbes does not explicitly teach: the revenue grade data is capable of being accepted for use in energy financial settlements.

However, IPPOLITO teaches: the revenue grade data is capable of being accepted for use in energy financial settlements (Fig. 9, [0071] - - “there are two levels of settlement: ISO market settlement, and each participant's own contract with the utility.” Therefore the billing taught by Forbes is participant’s contract with the utility.  The billing taught by Forbes is a kind of energy financial settlement.). 

Forbes and IPPOLITO are analogous art because they are from the same field of endeavor.  They all relate to energy management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Forbes, and incorporating a revenue grade data capable of being accepted for use in energy financial settlements, as taught by IPPOLITO.  

One of ordinary skill in the art would have been motivated to do this modification in order to maximize overall system performance, as suggested by IPPOLITO ([0011]).

Regarding claim 34, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 

IPPOLITO further teaches: the revenue grade data is aggregated to reach a size of at least a single Power Trade Block (PTB) unit. ([0011], [0012] - - “the distributed demand response programs are aggregated into larger blocks of energy products that a wholesale power company may choose to utilize, trade, and leverage in the market.”)

Forbes and IPPOLITO are combinable for the same rationale as set forth.

Regarding claim 35, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the IP-based messages provide for settlement of a curtailment by at least one of the at least one power consuming device at the time of or approximate to the time of the curtailment ([0048] - - a message includes a complete energy conservation program providing times and durations for a control events; the amount of power reduced as a result of participation in the control event is determine; control event is curtailment).

Regarding claim 37, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the server is operable to aggregate a plurality of consumer profiles from a plurality of power consuming devices ([0053] - - energy load profile of the individual appliance; ([0067] - - the profiles are aggregated in ALD database; ALD is the server), calculate an operating reserve based on a power curtailment to the plurality of power consuming devices associated with the plurality of consumer profiles ([0064] - - response to a “How Much” command returns an amount of power that can be cut; the amount of power can be cut is an operating reserve), send an IP-based instruction to the plurality of the power consuming devices associated with the plurality of consumer profiles, and curtail power consumption after receipt of the IP-based instruction by the plurality of the power consuming devices to create the operating reserve ([0063] - - ALD sending “Cut” command; [0071] - – switching off selected devices after receiving "Cut" command).

Regarding claim 38, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: each of the at least one power consuming device includes a customer profile, and wherein a preset restart procedure is based upon the customer profile ([0087] - - customer personal settings includes priorities of device control, e.g. hot water heater is turned off before HVAC turned off; similarly, when the power is restarted, HVAC should be restarted before hot water heater).

Regarding claim 39, the combination of Forbes and IPPOLITO teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the information relating to the activities of the at least one power consuming device further includes an amount of power actually curtailed by the at least one power consuming device ([0048] - - the amount of power reduced to a service point as a result of participation in the control event is an amount of power actually curtailed).

Regarding claim 40, the combination of Forbes and IPPOLITO teaches: a system for managing power information on an electric power grid, comprising:
a server constructed and configured for communicating Internet Protocol-based (IP-based) messages with at least one power consuming device, wherein the IP-based messages include information relating to activities of the at least one power consuming device (Fig. 2, [0052] - - the ALD is a server; ALD communicates over a network using IP-based messages with power consuming devices)
a database for storing the information relating to the activities of the at least one power consuming device, wherein the information relating to the activities of the at least one power consuming device includes power consumed by the at least one power consuming device and revenue grade power available to be reduced to the at least one power consuming device (Fig. 2, [0060] - -  ALD database 124 and utility power and carbon database 134 are databases; [0023] power consumption data is stored in database; [0063], [0064] - - response to “How Much” command returns an amount of power that can be cut, the amount of power that can be cut is revenue grade power available to be reduced; [0130] - - energy consumption data is accurately measured, therefore the data is revenue grade) 
wherein the server is operable to generate revenue grade data corresponding to the activities of the at least one power consuming device ([0059], [0061], [0075] - - ALD generates report for billing; the data used for billing is interpreted as revenue grade data; [0130] - - energy consumption data is accurately measured, therefore the data is revenue grade).

But Forbes does not explicitly teach: the revenue grade data is capable of being accepted for use in energy financial settlements.

However, IPPOLITO teaches: the revenue grade data is capable of being accepted for use in energy financial settlements (Fig. 9, [0071] - - “there are two levels of settlement: ISO market settlement, and each participant's own contract with the utility.” Therefore the billing taught by Forbes is participant’s contract with the utility.  The billing taught by Forbes is a kind of energy financial settlement.). 

Forbes and IPPOLITO are analogous art because they are from the same field of endeavor.  They all relate to energy management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Forbes, and incorporating a revenue grade data capable of being accepted for use in energy financial settlements, as taught by IPPOLITO.  

One of ordinary skill in the art would have been motivated to do this modification in order to maximize overall system performance, as suggested by IPPOLITO ([0011]).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forbes in view of IPPOLITO et al. U.S. Pub. No. 2009/0326726 (hereinafter IPPOLITO) and further in view of Uselton et al. U.S. Pub. No. 2013/0090935 (hereinafter Uselton).

Regarding claim 36, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the power consumed by the at least one power consuming device is measured in real-time, near real-time, or the timing required by a grid operator entity for generating operating reserves for grid stability. ([0130] - - energy consumption data is accurately measured; [0137], [0139] - - ALD logs the amount of power dispatched)

But Forbes does not explicitly teach: measured with revenue grade metrology.

However, Uselton teaches measured with revenue grade metrology.  ([0003] - - revenue grade meter; [0028] - - revenue grade metering)

Forbes and Uselton are analogous art because they are from the same field of endeavor.  They all relate to energy management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Forbes, and incorporating revenue grade meter, as taught by Uselton.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve metering accuracy, as suggested by Uselton ([0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116